Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Office Action Non-Final rejection on the merits. Claims 1-7, 9, 11-15, 17-19 and 21-24, as amended, are currently pending and have been fully considered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2, 4-7, 9, 10, 12, 14, 15, 17-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nemati et al. (U.S. Patent Publication No. 2018/0319607) in view of Dione (U.S. Patent Publication No. 2018/0276695).
As per claims 1, 14 and 18, Nemati discloses a method for capturing product indications from an Internet of Things (loT) connected device to estimate supply and replenish, the method comprising:
receiving a plurality of indications from a plurality of connected devices located at a plurality of locations, wherein the indications correspond to a product stocked at the locations 
([0005] receiving, from a plurality of imaging sensors, real-time imaging data, the real-time imaging data including images of a plurality of products on a store shelf, the plurality of products having a plurality of product types, wherein the plurality of imaging sensors… wherein the database contains item-specific data associated with each product in the plurality of products, the item-specific data including dimensions, weight, and orientation information of the each product; calculating, in real-time and for each product in the plurality of products, a current quantity of a product on the store shelf based on the real-time imaging data and the item-specific data;);
capturing the plurality of indications corresponding to the product from the plurality of connected devices located at the plurality of locations over a period of time 
([0005] calculating, in real-time and for each product in the plurality of products, a current quantity of a product on the store shelf based on the real-time imaging data and the item-specific data;);
Estimating, based on the indications, a supply level of the product at one or more warehouses by determining a depletion metric for the indications, the depletion metric comprising an estimation of supply depletion of the product at the one or more warehouses, wherein the one or more warehouses supply the locations with the product 
([0005] calculating, in real-time and for each product in the plurality of products, a current quantity of a product on the store shelf based on the real-time imaging data and the item-specific data; calculating a current depletion rate for each product in the plurality of products based on the current quantity of the each product,);


Dione teaches a logistics demand forecasting with the features of:
IoT 
([0005] These and other implementations can each optionally include one or more of the following features: the logistics demand forecasting analytics model is trained with a supervised machine-learning algorithm; the e-receipts are received from an electronic mail provider, an Internet of Things (IoT) device,);
executing computer code to generate an instruction to ship the product from a supplier to the one or more warehouses based on the estimated supply level 
([0045] Once the AI module has recognized and interpreted the information from the e-receipt 112, the AI analyzer and aggregator 240 aggregates various recognized and/or determined data elements to further identify and summarize the information regarding upcoming shipment volumes. Such aggregated information may be further analyzed by prediction engine 250, as described in detail below, to identify information related to shipment information, such as spikes, dips, and so forth, in the supply chain. This identified shipping information can be used to, for example, reallocate transportation assets, such as trucks, aerial drones, and autonomous vehicles. 
[0050] Aggregated information regarding the logistics company used for fulfillment of the respective orders may include, for example, calculating a total quantity of orders being shipped using a specific logistics company. The total quantity can be employed to determine a number of resources to allocate in order to accommodate delivery fulfillment for the respective orders.);
shipping the product from the supplier to the one or more warehouses based on the executed computer code 
([0050] Aggregated information regarding the logistics company used for fulfillment of the respective orders may include, for example, calculating a total quantity of orders being shipped using a specific logistics company. The total quantity can be 
From this teaching of Dione, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the system and method of Nemanti to include the IoT and shipping instructions, taught by Dione, in order to prediction the amount of resources needed during periods of time.

As per claims 2, 15 and 19, Nemati discloses wherein, the product comprises a specific product or replacements for the specific product 
([0005] the current quantity of the each product, to yield a plurality of forecasted replenishment times, each forecasted replenishment time in the plurality of forecasted replenishment times identifying when a respective product), and
the product is shipped from the one or more warehouses to the locations based on indications received from the loT connected devices 
(Dione [0005] the logistics demand forecasting analytics model is trained with a supervised machine-learning algorithm; the e-receipts are received from an electronic mail provider, an Internet of Things (IoT) device,).
Combination is made by the same rationale as above.

As per claim 4, Nemati discloses wherein the locations comprise a plurality of enterprise locations for an enterprise business, and the product is sold or consumed at the locations 
([0014] In some embodiments, the order processor communicates with an inventory management unit to determine which storage location among a plurality of storage locations has an item of interest for fulfilling an order.).

As per claim 5, Nemati discloses wherein the estimating of the supply level of the product at the one or more warehouses is performed by an internal system for the supplier 
([0005] discusses an internal system).

As per claim 6, Nemati discloses wherein the internal system for the supplier does not have access to inventory levels for the product stored by an inventory system of the enterprise business 
([0005] in the plurality of products will reach the emptiness threshold; and at each forecasted replenishment time in the plurality of forecasted replenishment times: generating an alert for restocking the respective product via a pneumatic pipe system; and triggering the pneumatic pipe system to restock the respective product based on the alert.).

As per claim 7, Nemati discloses wherein the indications from the loT connected devices are received by an internal system for the enterprise business and the internal system for the supplier, and the internal system for the enterprise business is separate from the internal system for the supplier 
([0006] discusses a separate system).

As per claims 9 and 17, Dione discloses further comprising executing the computer code to generate the instruction to ship the product from the supplier to the one or more warehouses when the estimated supply level is below a threshold, wherein shipments to the one or more warehouses from the supplier based on the executed computer code achieve perpetual inventory for the product at the one or more warehouses 


As per claim 10, Nemati discloses wherein estimating the supply level further comprises determining a depletion metric for the plurality of indications, the depletion metric comprising an estimation of supply depletion of the product at the one or more warehouses associated with each received indication
([0005] calculating a current depletion rate for each product in the plurality of products based on the current quantity of the each product,).

As per claim 12, Nemati discloses wherein a location specific depletion metric is determined for one or more of the plurality of enterprise locations or a device specific depletion metric is determined for one or more of the plurality of loT connected devices 
([0005] calculating a current depletion rate for each product in the plurality of products based on the current quantity of the each product,).

As per claim 24, Nemati discloses wherein the depletion metric for the received indications is determined based on an order history of the enterprise business with the supplier for the product and received indications from the plurality of loT connected devices over a time for the order history 
([0005] and a historical sales rate of the each product; forecasting when an emptiness threshold for each product in the plurality of products will be reached based on the current depletion rate for the each product and the current quantity of the each product, to yield a plurality of forecasted replenishment times, each forecasted replenishment time in the plurality of forecasted replenishment times).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nemati in view of Walker (U.S. Patent Publication No. 2019/0370888).
As per claim 3, Nemati discloses the claimed invention but does not appear to explicitly disclose wherein the loT connected devices comprise a button that communicates using a wireless communication protocol, and the indication is transmitted using the wireless communication protocol in response to a push of the button.
Walker teaches intelligent item reordering using an adaptable mobile graphical user interface wherein the loT connected devices comprise a button that communicates using a wireless communication protocol, and the indication is transmitted using the wireless communication protocol in response to a push of the button ([0015] In some implementations, the technology disclosed in this application allows users to easily and conveniently (re)order items via an online marketplace using an adaptable mobile graphical interface and, in some instances, a physical beacon or button for identifying a zone or area associated with an organization and/or a particular item.).
From this teaching of Walker, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the system and method of Nemati to include the button, taught by Walker in order to assist in reordering.

As per claim 11, Nemati discloses wherein the depletion metric for the received indications is determined based on an order history of the enterprise business with the supplier for the product and received indications from the plurality of loT connected devices over a time for the order history 

The combination is made by the same rationale as above

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nemati in view of Mattingly (U.S. Patent Publication No. 2018/0144292).
As per claim 13, Nemati discloses the claimed invention but does not appear to explicitly disclose further comprising: receiving approval from the enterprise business for the shipping of the product from the supplier to the one or more warehouses.
Mattingly teaches an apparatus and method for tracking consumer premeses inventory further comprising:
receiving approval from the enterprise business for the shipping of the product from the supplier to the one or more warehouses ([0044] items that can or cannot be automatically ordered, delivery options, permitted delivery dates (e.g. no deliveries whole customer is away on vacation), etc. In some embodiments, when an inventory tracking device approves of a purchase order request (e.g. does not conflict with its inventory knowledge, does not duplicate a recent order, etc.) the inventory tracking device may be configured to respond with a confirmation and/or may not respond.).
From this teaching of Mattingly, it would have been obvious to a person of ordinary skill in the art at the time tine invention was filed to modify the system and method of Nemati to include the approval, taught by Mattingly in order to prevent conflicts.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,4-7,9,10,12,14,15,17-19 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record under 35 U.S.C. § 101 for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited form attached.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687